                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     POWER INTEGRATIONS, INC.,                          Case No.16-cv-02366-BLF (VKD)
                                                          Plaintiff,
                                   9
                                                                                            ORDER DENYING REQUEST TO
                                                   v.                                       CONTINUE APRIL 8, 2019
                                  10
                                                                                            DISCOVERY CONFERENCE
                                  11     CHAN-WOONG PARK,
                                                                                            Re: Dkt. No. 96
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Lead counsel for Power Integrations, Inc. (“PI”), David Miclean, requests a continuance of

                                  15   the discovery conference set for April 8, 2019. Other than April 8, 2019, the Court is unavailable

                                  16   for a discovery conference prior to the further depositions that the parties say are scheduled to

                                  17   begin on April 11, 2019. Accordingly, the request to continue the discovery conference is denied.

                                  18   However, Mr. Miclean’s presence at the April 8 discovery conference is excused. Other counsel

                                  19   for PI who are knowledgeable about the matters in dispute shall appear at the conference in

                                  20   person.

                                  21             IT IS SO ORDERED.

                                  22   Dated: April 4, 2019

                                  23

                                  24
                                                                                                    VIRGINIA K. DEMARCHI
                                  25                                                                United States Magistrate Judge
                                  26
                                  27

                                  28
